SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 SUB SURFACE WASTE MANAGEMENT OF DELAWARE, INC. (FORMERLY COVINGHAM CAPITAL CORPORATION) (Exact name of registrant as specified in its charter) Delaware 51-0401125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6451-C El Camino Real, Carlsbad, California 92009 (Address of principal executive offices) (Zip Code) 2007-IV Employee Stock Incentive Plan (Full title of the plan) Robert C. Brehm, President 6451-C El Camino Real Carlsbad, California 92008 (760) 918-1860 copies to: Nimish P. Patel Richardson & Patel, LLP 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 (310) 208-1182 (Name and address and telephone of agent for service) CALCULATION OF REGISTRATION FEE Title of Securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price(1) Amount of registration fee Common Stock 30,000,000 $0.008 $240,000 $ 7.37 (1) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule457(c) of the Securities Act of 1933, the price per share and aggregate offering price are based upon the average closing bid ask price of the Common Stock of the Registrant as traded in the Over-The-Counter Market and reported in the Electronic Bulletin Board of the National Association of Securities Dealers on September 5, 2007. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in this Part I will be sent or given to participants in the 2007-IV Employee Stock Incentive Plan (the “Plan”) as specified by Rule 428(b)(1).Pursuant to the instructions for Form S-8, such documents need not be filed with the commission either as part of the Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424.These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act of 1933, as amended.See Rule 428(a)(1). PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference The following documents are hereby incorporated by reference into this Registration Statement: (a)The Annual Report on Form 10-KSB for the fiscal year ended September 30, 2006, filed by the Registrant with the Commission on January 16, 2007, which contains audited consolidated financial statements for the most recent fiscal year for which such statements have been filed. (b)The Quarterly Report on Form 10-QSB for the quarter ended March 31, 2007, filed by the Registrant with the Commission on May 21, 2007. (c)The Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007, filed by the Registrant with the Commission on August 14, 2007. (d)The Current Report on Form 8-K filed with the Commission on July 17, 2007. (e)A description of the Registrant's securities contained in the Registration Statement on Form S-18 filed by the Registrant to register the common stock under the Securities Act, including all amendments filed for the purpose of updating such common stock description. (f)The Current Report on Form 8-K/A for December 10, 2002 filed with the Commission on October 30, 2003. (g)The Current Report on Form 8-K/A for December 10, 2002 filed with the Commission on October 29, 2003. (h)In addition, all documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference into this registration statement and to be a part hereof from the date of filing of such documents. The class of securities to be offered is Common Stock. Item 4.Description of Securities Not Applicable. The class of securities to be offered is registered under Section 12 of the Exchange Act. Item 5.Interests of Named Experts and Counsel Richardson
